Ula
2p) e. eC PR ro?

Case 1:19-cv-10856-GBD-RWL Document 55 Filed cana r
' a uy ef >

 

/ 7 ey
be Ay :
UNITED STATES DISTRICT COURT a7
SOUTHERN DISTRICT OF NEW YORK
see ewe ewe ewe eee ee we eee ee he er xX
DONORDIRECT.COM, INC.,
Plaintiff,
-against- : ORDER
BLUEFIN PAYMENT SYSTEMS LLC, a/k/a 19 Civ. 10856 (GBD) (RWL)
CAPITAL PAYMENTS LLC,
Defendant. ;
a xX

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle on
all issues in this matter, the Clerk of Court is hereby ORDERED to close the above-captioned
action, without prejudice to restoring the action to this Court’s docket if an application to restore
is made within thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: February 9, 2021
New York, New York

SO ORDERED.

Seine B Dorrlo

CYR B. DANIELS
ited States District Judge

 

 
